 8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 1 of 25 - Page ID # 324



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JAMES MICHAEL RECCA,

                    Plaintiff,                               8:18CV556

       vs.
                                                         MEMORANDUM
PIGNOTTI, JOESPH RICHTER (2019),                          AND ORDER
NASS (1886), and HANSEN (2043), in
their respective individual capacities,

                    Defendants.


       This matter is before the court on Defendants’ motion for summary judgment
(Filing No. 46). Defendants are four Omaha police officers who are sued in their
individual capacities under 42 U.S.C. § 1983. The court finds each Defendant is
entitled to qualified immunity.1 Defendants’ motion therefore will be granted, and
Plaintiff’s action will be dismissed with prejudice.

                                 I. BACKGROUND

      Plaintiff alleges that on November 3, 2015, at about 1:30 a.m., he was walking
in a wooded area at the rear of the Carol Hotel in Omaha, Nebraska, when he saw
police officers arrive; that Plaintiff laid face-down on the ground to get out of the
way of any police action, but the K-9 officer, Defendant Pignotti, gave his dog verbal
commands and hand signals to attack Plaintiff; that the dog ripped off Plaintiff’s left
ear and bit his right shoulder and right leg, leaving deep wounds; and that Defendants



      1
        “Liability for damages for a federal constitutional tort is personal, so each
defendant’s conduct must be independently assessed.” Wilson v. Northcutt, 441 F.3d
586, 591 (8th Cir. 2006); see Franklin for Estate of Franklin v. Peterson, 878 F.3d
631, 632 n. 2 (8th Cir. 2017) (“[Q]ualified immunity is a personalized inquiry and
courts are charged with evaluating the officials’ conduct individually.”).
 8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 2 of 25 - Page ID # 325



Nass, Richter, and Hansen not only failed to intervene, but also kicked and punched
Plaintiff while he was on the ground being attacked by the dog. (Filing No. 14.)

      In a Memorandum and Order filed on May 29, 2019, the court found on initial
review of Plaintiff’s Amended Complaint that plausible claims for relief were stated
against Defendants for alleged violations of Plaintiff’s Fourth Amendment rights.

                   II. SUMMARY JUDGMENT STANDARD

      AA party may move for summary judgment, identifying each claim or
defense—or the part of each claim or defense—on which summary judgment is
sought. The court shall grant summary judgment if the movant shows that there is
no genuine dispute as to any material fact and the movant is entitled to judgment as
a matter of law. The court should state on the record the reasons for granting or
denying the motion.@ Fed. R. Civ. P. 56(a).

       In ruling on a motion for summary judgment, the court must view the evidence
in the light most favorable to the non-moving party, giving that party the benefit of
all inferences that may be reasonably drawn from the evidence. See Dancy v. Hyster
Co., 127 F.3d 649, 652-53 (8th Cir. 1997). It is not the court’s function to weigh
evidence in the summary judgment record to determine the truth of any factual issue;
the court merely determines whether there is evidence creating a genuine issue for
trial. See Bell v. Conopco, Inc., 186 F.3d 1099, 1101 (8th Cir. 1999).

      “There is a genuine dispute when the evidence is such that a reasonable jury
could return a verdict for the non-moving party.” Dick v. Dickinson State Univ., 826
F.3d 1054, 1061 (8th Cir. 2016) (internal quotations and citations omitted). “A fact
is material if it ‘might affect the outcome of the suit.’” Id. (quoting Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

       The moving party bears the initial responsibility of informing the court of the
basis for the motion, and must identify those portions of the record which the moving
party believes show the lack of a genuine issue of material fact. Torgerson v. City of
Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc). If the moving party does

                                          2
 8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 3 of 25 - Page ID # 326



so, the burden then shifts to the nonmoving party, who Amay not rest upon mere
allegation or denials of his pleading, but must set forth specific facts showing that
there is a genuine issue for trial.@ Anderson, 477 U.S. at 256. If the record taken as a
whole could not lead a rational trier of fact to find for the nonmoving party, summary
judgment should be granted. Smith-Bunge v. Wisconsin Cent., Ltd., 946 F.3d 420,
424 (8th Cir. 2019).

                  III. SUMMARY JUDGMENT PROCEDURE

      A party asserting that a fact cannot be or is genuinely disputed must support
the assertion by:
            (A) citing to particular parts of materials in the record, including
      depositions, documents, electronically stored information, affidavits or
      declarations, stipulations (including those made for purposes of the
      motion only), admissions, interrogatory answers, or other materials; or

            (B) showing that the materials cited do not establish the absence
      or presence of a genuine dispute, or that an adverse party cannot
      produce admissible evidence to support the fact.
Fed. R. Civ. P. 56(c)(1).

       This court’s local rules further specify that “[t]he moving party must include
in the brief in support of the summary judgment motion a separate statement of
material facts,” which “should consist of short numbered paragraphs, each
containing pinpoint references to affidavits, pleadings, discovery responses,
deposition testimony (by page and line), or other materials that support the material
facts stated in the paragraph.” NECivR 56.1(a) (underlining in original). “The
statement must not contain legal conclusions.” Id.

      The opposing party’s brief must include “a concise response to the moving
party’s statement of material facts.” NECivR 56.1(b)(1). “Each material fact in the
response must be set forth in a separate numbered paragraph, must include pinpoint
references to affidavits, pleadings, discovery responses, deposition testimony (by
page and line), or other materials upon which the opposing party relies, and, if

                                           3
 8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 4 of 25 - Page ID # 327



applicable, must state the number of the paragraph in the movant’s statement of
material facts that is disputed.” Id.

       A party’s failure to comply with these requirements can have serious
consequences: The moving party’s “[f]ailure to submit a statement of facts” or
“[f]ailure to provide citations to the exact locations in the record supporting the
factual allegations may be grounds to deny the motion for summary judgment.”
NECivR 56.1(1)(a) (underlining omitted). On the other hand,“[p]roperly referenced
material facts in the movant’s statement are considered admitted unless controverted
in the opposing party’s response.” NECivR 56.1(1)(b)(1) (underlining omitted).

                         IV. EVIDENCE PRESENTED

       In this case, Defendants’ brief in support of their motion for summary
judgment contains a separate, 19-paragraph statement of material facts with proper
references to the record. Plaintiff has not responded to Defendants’ motion for
summary judgment. While Plaintiff’s failure to file an opposing brief is not
considered a confession of the motion, see NECivR 7.1(b)(1)(C), his failure to
controvert Defendants’ statement of material facts is considered an admission for
purposes of deciding the motion. See NECivR 56.1(1)(b)(1); Fed. R. Civ. P. 56(e)(2)
(“If a party … fails to properly address another party’s assertion of fact as required
by Rule 56(c), the court may … consider the fact undisputed for purposes of the
motion ….”).

                          V. STATEMENT OF FACTS

     The court finds there is no genuine dispute regarding the following facts,
which are set out in Defendants’ brief:2

            1.    On November 2, 2015 at 10:40 p.m., Omaha Police
      Officer Mike Nass was dispatched to 2234 S. 141st Plaza in Omaha,


      2
        Under each paragraph Defendants have referenced their supporting
evidence. Such references are omitted here.
                                        4
8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 5 of 25 - Page ID # 328



     Nebraska, where the owner of a 2001 Chevrolet Monte Carlo reported
     that two males attempted to steal his vehicle.

            2.     The owner of the Monte Carlo got into another vehicle and
     activated the other vehicle’s alarm. One of the suspects attempting to
     steal the Monte Carlo owner’s vehicle matched the description of the
     Plaintiff – white male, late 20s to early 30s, approximately 5 feet 10
     inches tall, 220 pounds, shaved head with dark hair.

           3.     The two male suspects attempted to confront the Monte
     Carlo’s owner and ram his vehicle. The suspect matching the
     description of the Plaintiff drove off in a black four door sedan with a
     cracked windshield. A witness reported the plates to be Nebraska
     TVA296.

           4.     Omaha Police Officer Conrad Hansen located a black
     2010 Chrysler Sebring (VIN 1C3CC5FB5AN158868), Nebraska
     license plate TVA976 that had been reported stolen in the rear parking
     lot of the Carol Hotel, located at 4888 S. 118th Street in Omaha,
     Nebraska. The vehicle had a cracked front windshield. In addition, a
     box of ammunition was seen by Omaha Police Officers in the center
     console of the vehicle and a spent casing was seen by the officers
     between the back window and the trunk.

            5.    Officers Mike Nass and Joseph Richter were dispatched to
     assist Officer Hansen at the Carol Hotel. Officer Hansen noticed people
     suspiciously watching the police investigate the vehicle and then
     disappearing when the police officers looked at them. Officers Nass and
     Richter went to look for these individuals.

           6.     Officer Richter located three individuals near 118th and M
     Streets. Officer Richter yelled “Stop, Police!” The three individuals ran
     – one to the east and two to the southwest. The two suspects that ran to
     the southwest – one was a female and one was a male who matched the
     description of the attempted car thief (and the Plaintiff). Officer Richter
     and Officer Nass called for backup and the Canine Unit, and Officer
     Randy Pignotti responded with Police Service Dog Bruno.



                                         5
8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 6 of 25 - Page ID # 329



            7.     Officer Pignotti determined whether it was appropriate to
     deploy Police Service Dog Bruno. He considered that the suspects were
     unknown, the suspects had fled from a stolen vehicle, the suspects were
     wanted for attempted automobile theft and attempted felony assault,
     there was ammunition and a spent shell casing in the vehicle, it was
     unknown if the suspects were armed, one of the suspects (later
     identified as the Plaintiff) was a large male, the suspects fled to a creek
     with running water, trees, trash, rocks, and other debris, the area was
     dark, the terrain was dangerous, the suspects could plan an ambush in
     the wooded area, improvised weapons were possible, the suspects could
     see the officers coming, and the suspects were given an opportunity to
     surrender. He then made three loud announcements, two in English and
     one in Spanish, stating “Omaha Police K9, sound off now or I’ll send
     my dog.” The announcements could be heard from at least 200-300
     yards. There was no response. So, Officer Pignotti deployed Police
     Service Dog Bruno.

            8.    Omaha Police Officers established a perimeter, and
     Officers Nass, Richter, Pignotti and Police Service Dog Bruno began
     searching the wooded area near Hell Creek. After a few minutes,
     Officer Nass found tracks. Police Service Dog Bruno then found the
     scent. Bruno located the Plaintiff lying on the west bank of Hell Creek
     with his shirt covering his head.

           9.    Police Service Dog Bruno apprehended the Plaintiff,
     biting him in the right armpit area. The Plaintiff began thrashing
     around. Officer Pignotti told the Plaintiff to stop fighting the dog and
     put his hands up. The Plaintiff instead knocked Police Service Dog
     Bruno into the creek.

           10. Police Service Dog Bruno began apprehending the
     Plaintiff again, biting the Plaintiff on the right calf. Again, Officer
     Pignotti told the Plaintiff to put his hands up and stop fighting the dog.
     The Plaintiff began to punch the dog, grab his muzzle, and push the
     dog’s head underwater, attempting to drown the dog.

          11. Officer Pignotti went into the creek, got his footing, and
     went over [to] the location of Police Service Dog Bruno. Officer
     Pignotti continued to command that the Plaintiff stop fighting the dog

                                         6
 8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 7 of 25 - Page ID # 330



      and put his hands up. When the Plaintiff continued to fight and try to
      drown the dog, Officer Pignotti punched the Plaintiff in his head
      (approximately 3 punches to each side of the head). Officers Nass and
      Richter attempted to grab the Plaintiff from higher up on the creek bank.

             12. After Officer Pignotti punched the Plaintiff approximately
      six times, the Plaintiff put his hands up and stopped resisting. Officer
      Pignotti immediately grabbed Police Service Dog Bruno, and Bruno
      released the Plaintiff’s right calf.

            13. Officers Richter and Nass pulled the Plaintiff out of the
      water up the bank, and put the Plaintiff in handcuffs. The Plaintiff was
      then taken to an Omaha Fire Department ambulance, which took him
      to ACH Bergan Mercy Medical Center.

            14. The Plaintiff suffered dog bite injuries to his right
      arm/armpit area and his right calf. The Plaintiff also had some blood
      coming from his ear.

            15. Officer Hansen secured the stolen vehicle during this time
      and did not witness the search, apprehension, or arrest of the Plaintiff.

            16. Police Service Dog Bruno bit the Plaintiff for a total of
      about 15 to 30 seconds, while the Plaintiff was resisting arrest and
      attempting to drown the dog.

             17. The Plaintiff stated in his Motion to Strike Defendants
      Motion to Amend Progression Order that, “There is nothing for the
      Defendants attorney to review or dispel of any issues of fact because all
      of the facts are already proven to be true facts, by way of police reports
      and hospital records.”

             18. At Bergan Mercy Hospital, the Plaintiff received 10
      stitches to his left ear, 5 stiches to his armpit area, and 4 stitches to his
      leg. He was given a tetanus shot, antibiotic, and pain killer. He was then
      transported to the Omaha Police Central Station.

             19.   The Plaintiff was soaking wet from being in the creek.
(Filing No. 47, pp. 4-8.)
                                           7
 8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 8 of 25 - Page ID # 331



                                 VI. DISCUSSION

       Qualified immunity shields government officials from suits for damages
under § 1983 if their “conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have known.” Hamner v.
Burls, 937 F.3d 1171, 1175 (8th Cir. 2019), as amended (Nov. 26, 2019) (quoting
Pearson v. Callahan, 555 U.S. 223, 231 (2009)). The immunity is an immunity from
suit, not merely from liability. Id. (emphasis in original).

       Qualified immunity is designed “to avoid ‘subject[ing] government officials
either to the costs of trial or to the burdens of broad-reaching discovery’ in cases
where the legal norms the officials are alleged to have violated were not clearly
established at the time.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985) (alteration in
original) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 817-18 (1982)). “The
qualified immunity standard gives ample room for mistaken judgments by protecting
all but the plainly incompetent or those who knowingly violate the law.” Anderson
as trustee for next-of-kin of Anderson v. City of Minneapolis, 934 F.3d 876, 881 (8th
Cir. 2019) (quoting Walker v. City of Pine Bluff, 414 F.3d 989, 992 (8th Cir. 2005)).

      “Whether a given set of facts entitles the official to summary judgment on
qualified immunity grounds is a question of law. But if there is a genuine dispute
concerning predicate facts material to the qualified immunity issue, there can be no
summary judgment.” Olson v. Bloomberg, 339 F.3d 730, 735 (8th Cir. 2003)
(quoting Greiner v. City of Champlin, 27 F.3d 1346, 1352 (8th Cir. 1994)).

       The court must follow a two-step inquiry in a qualified immunity analysis:
“(1) whether the facts shown by the plaintiff make out a violation of a constitutional
or statutory right, and (2) whether that right was clearly established at the time of the
defendant’s alleged misconduct.” Jackson v. Stair, 944 F.3d 704, 710 (8th Cir. 2019)
(quoting Brown v. City of Golden Valley, 574 F.3d 491, 496 (8th Cir. 2009)). If
Plaintiff cannot satisfy both prongs, Defendants are entitled to qualified immunity.
See Correia v. Jones, 943 F.3d 845, 847 (8th Cir. 2019); see also Davis v. Chase
Cty. Sch. Dist. No. 536, No. 7:17-CV-5007, 2019 WL 1506690, at *4 (D. Neb. Apr.
5, 2019) (“To withstand a motion for summary judgment on qualified immunity

                                           8
 8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 9 of 25 - Page ID # 332



grounds, a civil rights plaintiff must (1) assert a violation of a constitutional right;
(2) demonstrate that the alleged right is clearly established; and (3) raise a genuine
issue of fact as to whether the official would have known that his alleged conduct
would have violated the plaintiff’s clearly established right.”).

       Courts “have discretion to decide which of the two prongs of qualified-
immunity analysis to tackle first.” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)
(citation omitted). In this case, the court will examine both prongs, beginning with
the question of whether the facts would support a finding that Defendants violated
Plaintiff’s constitutional rights.

               A. Defendants’ Actions Were Objectively Reasonable

       A claim that law enforcement officials used excessive force in the course of
making an arrest, investigatory stop, or other “seizure” of a person is properly
analyzed under the Fourth Amendment’s “objective reasonableness” standard, rather
than under a substantive due process standard. Graham v. Connor, 490 U.S. 386,
388 (1989). “Objective unreasonableness is ‘judged from the perspective of a
reasonable officer on the scene,’ in light of ‘the facts and circumstances of each
particular case, including the severity of the crime at issue, whether the suspect poses
an immediate threat to the safety of the officers or others, and whether he is actively
resisting arrest or attempting to evade arrest by flight.’” Wilson v. Lamp, 901 F.3d
981, 989 (quoting Graham, 490 U.S. at 396). The court may also consider the result
of the force. Smith v. Kansas City, Missouri Police Dep’t, 586 F.3d 576, 581 (8th
Cir. 2009). “Force may be objectively unreasonable when a plaintiff does not resist,
lacks an opportunity to comply with requests before force is exercised, or does not
pose an immediate safety threat.” Wilson, 901 F.3d at 989 (citing Smth, 586 F.3d at
581).

      “[R]eview of excessive force claims involving police dogs is properly
governed by the general standard established in Graham rather than the deadly force
standard of [Tennessee v. Garner, 471 U.S. 1 (1985)].” Kuha v. City of Minnetonka,
365 F.3d 590, 598 (8th Cir. 2003), abrogated on other grounds by Szabla v. City of
Brooklyn Park, 486 F.3d 385 (8th Cir. 2007) (en banc). In Kuha, as in the present

                                           9
8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 10 of 25 - Page ID # 333



case, the defendant police officers moved for summary judgment based on qualified
immunity. The record in Kuha established the following facts:

             On the evening of September 22, 1999, Kuha went to a bar with
      friends. He states that he had four or five beers at the bar and then drove
      to a friend's house. Kuha claims he left his friend’s home at
      approximately 1:00 a.m., intending to drive home. Shortly after leaving,
      he drove his car into a roadside curb, damaging the car and flattening
      the tire. Kuha walked back to his friend’s house to get help. He and his
      friend changed the tire and placed the damaged tire on the front seat of
      the car. Kuha then continued on his way home.

             At approximately 5:30 a.m., Kuha encountered Officer Roth, a
      Minnetonka police officer, who was driving in the opposite direction.
      Kuha failed to dim his lights when he approached the oncoming police
      car. Officer Roth made a u-turn and pulled Kuha over. Officer Roth
      called in the vehicle’s license plate information and started to get out of
      the car for what appeared to be a routine traffic stop.

            At this point, Kuha opened his door, got out, looked at the officer,
      and ran from his car, heading for a ditch and swamp abutting the road.
      Officer Roth attempted to follow Kuha but Kuha disappeared into the
      swamp. Beyond the swamp was a hilly area with high grass and dense
      brush and foliage. Beyond that were apartment and office buildings.
      Officer Roth returned to his police car and called for back-up. While
      waiting for back-up, Officer Roth inspected Kuha’s car, noting its
      damage and the flat tire on the front seat. He also found Kuha’s wallet
      and concluded that the picture on the license matched that of the person
      who had fled from the scene.

             Within minutes, Officers Warosh and Anderson arrived. They
      were accompanied by Officer Anderson’s K-9 partner, “Arco.” Arco is
      trained under a “bite and hold” method; thus, if given a “find”
      command, Arco will find, bite and “hold” a suspect until commanded
      to release. While tracking Kuha, Officer Anderson held Arco’s leash in
      one hand and a flashlight in the other. Officer Warosh provided cover
      for the K-9 team. Arco remained on his leash as they tracked plaintiff
      up a steep, woody hill and toward a grassy field.


                                          10
8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 11 of 25 - Page ID # 334



             Approximately thirty minutes after the initial stop, and as the K-
      9 team reached the top of a hill, Arco alerted, indicating that plaintiff
      was relatively nearby. At this point, Arco was around ten feet out on
      his lead. Arco bounded into the three-foot-high grass and “seized”
      Kuha. Arco is trained to bite and hold the first body part that he reaches.
      In this instance, Arco bit Kuha’s upper leg. Kuha was naked except for
      his boxer shorts. He claims that he took off his clothes after swimming
      through the swamp because they were wet and cold.

            Kuha states that he held his hands up to surrender as the officers
      approached and before Arco bit him, but concedes that the officers may
      not have seen him because of the high grass. The officers aver that they
      did not see the seizure but instead heard Kuha scream and arrived on
      the scene immediately thereafter. Prior to calling off Arco, Officers
      Anderson and Warosh inspected the area around and under Kuha to
      ensure he was unarmed. During this time, Kuha gripped Arco’s head
      trying to free his hold. Officer Anderson repeatedly told Kuha he would
      not call off the dog until Kuha let go of the dog and put his hands up.
      Kuha eventually complied and Officer Anderson called off the dog. It
      is undisputed that the entire apprehension, from bite to release, took no
      more than ten to fifteen seconds.

            The officers then handcuffed Kuha and noticed that Kuha was
      bleeding from the site where Arco bit him. They applied pressure to the
      wound and called for an ambulance. A subsequent medical examination
      revealed that Arco’s bite had pierced plaintiff's femoral artery, causing
      substantial blood loss.
Id. at 595-96. The Eighth Circuit, while holding that “a jury could properly find it
objectively unreasonable to use a police dog trained in the bite and hold method
without first giving the suspect a warning and opportunity for peaceful surrender,”
id. at 588, rejected Kuha’s arguments that the use of a bite-and-hold trained dog to
apprehend a possible misdemeanant was a per se Fourth Amendment violation, or
that it was objectively unreasonable for the officers to require Kuha to release Arco
prior to calling off the dog. The Court explained:

            As to Kuha’s other claims, we conclude that neither survives
      summary judgment. Kuha contends that the use of a police dog trained
      only in the bite and hold method was objectively unreasonable. In
                                         11
8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 12 of 25 - Page ID # 335



     essence, Kuha argues that the governmental interest in apprehending a
     fleeing misdemeanant will never outweigh the potential harm inherent
     in canine assisted apprehensions. We disagree. Police dogs serve
     important law enforcement functions, see Robinette, 854 F.2d at 914
     (declining to “label ‘unreasonable’ a police practice [dog use] which
     has proven useful in a variety of law enforcement situations”), and their
     use is not inherently dangerous. There are innumerable situations where
     the use of a properly trained and utilized police dog, even one trained
     only in the bite and hold technique, will not result in physical
     interaction with the suspect, most obviously because the dog remains
     on a leash until his handler releases him. Police are trained, and
     constitutionally obligated, to use only that amount of force reasonably
     necessary to effect a seizure. We will not presume that officers will
     abuse their discretion in this respect. And, as discussed above, we
     believe it will be the rare case where a verbal warning prior to releasing
     the dog would not facilitate a peaceful resolution of the situation. In
     sum, the mere use of a police dog trained to bite and hold does not rise
     to the level of a constitutional violation. Cf. Jarrett v. Town of
     Yarmouth, 309 F.3d 54, 63 (1st Cir. 2002) (discussing K-9 bite case law
     in context of qualified immunity, and observing that “there is no case
     that has held [“bite and hold”] policies to be unconstitutional”). And in
     this particular case, we agree that, given the odd turn of events initiated
     by Kuha, the initial decision to use Arco to assist in Kuha’s
     apprehension was objectively reasonable as a matter of law.

            Kuha’s claim of excessive force by the officers in the moments
     following his apprehension by Arco is a closer question. We must
     decide whether, construing the facts in the light most favorable to Kuha,
     a jury could properly conclude that it was objectively unreasonable for
     the officers to require Kuha to release Arco prior to calling off the dog.
     Cf. Watkins v. City of Oakland, 145 F.3d 1087, 1090 (9th Cir. 1998)
     (affirming denial of qualified immunity where plaintiff raised genuine
     issue of material fact as to whether the force used against plaintiff,
     “including allowing [the K-9] to continue biting [him] until [he]
     showed his hands, was reasonable under the circumstances”). As Arco
     was biting Kuha’s upper leg, Kuha’s hands gripped the dog’s head in
     an attempt to minimize the damage and pain. Officer Anderson
     repeatedly told Kuha that he would not call off the dog until Kuha raised
     his hands in the air. Kuha states that he tried to comply but his hands

                                         12
8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 13 of 25 - Page ID # 336



     would instinctively return to the dog’s head. Eventually Kuha did
     comply with Officer Anderson’s order and the dog was called off. Kuha
     emphasizes that he was nearly naked during the attack, that he was
     clearly unarmed, and that the officers had no indication that he was
     dangerous.

           Kuha’s argument is compelling. It does not, however, end our
     analysis. Graham requires “careful attention to the facts and
     circumstances of each particular case,” 490 U.S. at 396, 109 S.Ct. 1865,
     and cautions against hindsight. Id. Here, the officers were confronted
     with an inexplicable flight from a minor traffic stop in the early hours
     of the morning. They knew the suspect had chosen to swim through a
     swamp rather than encounter a police officer. The area they were
     searching was difficult to traverse. The officers knew there were
     inhabited apartment buildings nearby and that residents would soon be
     leaving for work. They knew that Officer Roth had not seen a gun in
     the brief moments before Kuha fled, but, given the totality of the
     circumstances, they were reasonably wary of what they might
     encounter when they found Kuha, and reasonably concerned for their
     safety.

            Turning to the actual seizure, it is undisputed that the entire
     incident lasted only ten to fifteen seconds. Moreover, we note that this
     is not a case where the officers are accused of siccing a police dog on a
     manifestly unarmed and compliant suspect. It appears uncontested that
     the officers did not see the initial seizure since Arco was ten feet ahead
     on his lead. They heard the scream and arrived immediately thereafter.
     On arrival, the officers were confronted with Arco “holding” a nearly
     naked suspect who had been hiding in three-feet-high grass. During the
     ten seconds or so that ensued, the officers were searching the area under
     and around Kuha to ensure that he was not hiding a weapon which could
     be used against the officers or the dog. At the same time, Officer
     Anderson was ordering Kuha to release the dog’s head.

           In light of the short time frame at issue and the conditions under
     which Kuha fled and was found, we conclude that as a matter of law
     the officers’ actions after Kuha was bitten were not objectively
     unreasonable. See Hill, 311 F.3d at 902 (stating that issue of whether
     the evidence establishes a constitutional violation is a question of law).

                                        13
8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 14 of 25 - Page ID # 337



      We are mindful that we must construe the facts in the light most
      favorable to Kuha, and we do so. But we cannot ignore the undisputed
      facts that are equally relevant to our analysis. To do otherwise would
      vitiate Graham’s explicit recognition of, and allowance for, a measure
      of deference to officer judgment given the “tense, uncertain, and rapidly
      evolving” circumstances that officers often confront. Graham, 490 U.S.
      at 396-97, 109 S.Ct. 1865.
Id. at 599-601.

      In the present case, it is undisputed that before deploying Police Service Dog
Bruno, Officer Pignotti “made three loud announcements, two in English and one in
Spanish, stating ‘Omaha Police K9, sound off now or I’ll send my dog.’”
(Defendants’ Statement of Facts (“SOF”) ¶ 7.) The record also establishes as a matter
of law that the decision to deploy Bruno was objectively reasonable under the
circumstances.

      The first factor to consider is the severity of the crime at issue. Graham. 490
U.S. at 396. Here, Plaintiff was a suspect in an attempted car theft, and an attempted
felony assault. (SOF ¶¶ 1-5.) Both are serious crimes. Plaintiff also ran away when
Officer Richter shouted, “Stop, Police!” and he did not respond to Officer Pignotti’s
repeated instructions to “sound off.” (SOF ¶¶ 6-7.)

        The second factor in the Graham analysis of reasonableness is the safety of
the officers and the public. Id. at 396. In the present case, the suspects were
unknown, but were wanted for attempted automobile theft and attempted felony
assault. They had fled after watching police inspect a stolen vehicle which was used
in the attempted felony assault. There was ammunition and a spent shell casing in
the vehicle. It was not known whether the suspects were armed. One of the suspects
(later identified as the Plaintiff) was a large male. The suspects fled to a creek with
running water, trees, trash, rocks, and other debris—the area was dark, and the
terrain was dangerous. The suspects could see the officers coming, and could plan
an ambush in the wooded area. (SOF ¶ 7.)

      The third factor in the Graham analysis of reasonableness is whether the
suspect is actively resisting arrest or attempting to evade arrest by flight. Id. at 396.
                                            14
8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 15 of 25 - Page ID # 338



Plaintiff clearly demonstrated his intent to avoid arrest by running off into a wooded
area near a creek, where he concealed himself by lying on the ground and covering
his head with his shirt. (SOF ¶¶ 7-8.) He also failed to surrender after being warned
that a police canine would be set loose. (SOF ¶ 7.)

       In Kuha, the Eighth Circuit held as a matter of law that it was not objectively
unreasonable for the K-9 officer to require Kuha to let go of the dog’s head and show
his hands before calling off the dog, which bit Kuha’s leg for 10 to 15 seconds. In
the present case, the undisputed facts establish that Plaintiff fought off Bruno after
being bitten in the right armpit area, and ignored Officer Pignotti’s command that he
stop fighting, instead knocking Bruno into the water. (SOF ¶ 9.) When Bruno
resumed the apprehension by biting Plaintiff on the right calf, Plaintiff again ignored
the officer’s commands—he punched the dog, grabbed his muzzle, and pushed his
head underwater. (SOF ¶ 10.) It was at this point, as Plaintiff was attempting to
drown the dog, that Officer Pignotti entered the creek and began punching Plaintiff
about the head, while Officers Ness and Richter attempted to grab Plaintiff from
higher up on the creek bank. (SOF ¶ 11.) As soon as Plaintiff stopped fighting and
held up his hands, Officer Pignotti grabbed Bruno, and Bruno released Plaintiff’s
right calf. (SOF ¶ 12.) Bruno bit Plaintiff for a total of 15 to 30 seconds. (SOF ¶ 16.)
It was not objectively unreasonable for Officer Pignotti to wait until Plaintiff raised
his hands in surrender before causing Bruno to release his hold on Plaintiff’s leg.

       Also, because Plaintiff was actively resisting arrest, and endangering the life
of Officer Pignotti’s canine partner, it was not objectively unreasonable for the
officer to punch Plaintiff approximately 3 times on each side of his head so that he
would release his hold on the dog. (SOF ¶¶ 11-12.) See, e.g., Winters v. Adams, 254
F.3d 758 (8th Cir. 2001) (police officer did not use excessive force in striking
appellee in the eye with a closed fist during a resisted attempt to remove appellee
from his vehicle); Wertish v. Krueger, 433 F.3d 1063 (8th Cir. 2006) (finding no
excessive force was used where suspected drunk driver refused to exit car, officers
pulled him from the car and took him to the ground, an officer climbed on top of him
and tried to handcuff him, suspect ignored commands to place his hands behind his
back, officers forcibly twisted suspects arms behind his back and cuffed him, and at
some point an officer struck suspect in the back of the head with his elbow and hit

                                          15
8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 16 of 25 - Page ID # 339



him in the ribs with his knee); Mann v. Yarnell, 497 F.3d 822 (8th Cir. 2007) (when
arrestee refused police orders to lie flat on his stomach, twisted, and otherwise
continued to resist, it was reasonable to apply force against arrestee’s neck, use hold
maneuver on legs, and use a canine to bite arrestee to bring him under control);
Schoettle v. Jefferson Cty., 788 F.3d 855 (8th Cir. 2015) (sheriff’s deputies’ use of
force to remove DWI suspect from his motor vehicle and handcuff him was
objectively reasonable; suspect was belligerent, refused to comply with the deputies’
orders, repeatedly attempted to evade arrest, and physically struggled against the
deputies, who pulled him from the vehicle by his legs, forced him to the ground after
he got up, pepper-sprayed him, and struck him about the head and body in an attempt
to subdue him); Burgess v. City of Sioux Falls, No. CIV 17-4027, 2018 WL 2305668
(D.S.D. May 21, 2018) (arrestee took threatening action towards officers responding
to 911 call, and resisted their efforts to restrain and handcuff him; in attempting to
subdue him, officer sprayed arrestee in the face with pepper spray, arrestee got down
on his knees but refused to lay down on the ground, so officer struck him in the back
left torso with his fists and a second officer used a pressure point technique; third
officer used a taser to deliver two drive stuns arrestee’s thigh; held that the officers’
use of force was objectively reasonable under the circumstances); Chambers v.
Watson, No. 6:18-CV-06091, 2020 WL 1060326 (W.D. Ark. Feb. 3, 2020) (where
pretrial detainee attacked officer from behind following book-in at jail, officer did
not use excessive force by striking detainee in the face several times with a closed
fist as detainee continued to resist), report and recommendation adopted, 2020 WL
1044017 (W.D. Ark. Mar. 4, 2020).

      Significantly, there is no evidence that Plaintiff suffered any physical injury
from being punched by Officer Pignotti.3 “A de minimis use of force is insufficient


       3
        There was blood coming from Plaintiff’s ear (SOF ¶ 14), and he received 10
stitches to his left ear at the hospital (SOF ¶ 18), but there is no indication that Officer
Pignotti caused this injury. Plaintiff’s medical records, which are attached to his
Amended Complaint, show that the ear injury was a dog bite. (Filing No. 15, p. 12
(“[Plaintiff] was bitten by the police dog during a chase. Puncture wounds to ear and
L leg.”), p. 13 (“He was bitten on the right calf, right shoulder, and left ear.”), p. 14
(2.5 cm through-and-through bite wound of the central right [sic] pinna involving
cartilage.”), p. 16 (“Alleged dog bite wounds,” including “Left ear 2.5 length in front
                                            16
8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 17 of 25 - Page ID # 340



to support a claim, and it may well be that most plaintiffs showing only de minimis
injury can show only a corresponding de minimis use of force.” Robinson v.
Hawkins, 937 F.3d 1128, 1136 (8th Cir. 2019) (quoting Chambers v. Pennycook,
641 F.3d 898, 906 (8th Cir. 2011)). This lack of evidence reinforces the court’s view
that Officer Pignotti did not use excessive force in striking Plaintiff. See, e.g.,
McAllister v. Dean, No. 4:13-CV-2492 CEJ, 2015 WL 4647913, at *5 (E.D. Mo.
Aug. 5, 2015) (“The undisputed facts establish that plaintiff was treated for bite
wounds and declared fit for confinement. Plaintiff did not sustain any cuts and
cannot identify any bruises caused by [Officer] Boyd [who allegedly punched
plaintiff repeatedly on his head]. He was not diagnosed with concussion. A week
after the incident, it was determined that he had a broken finger—an injury that he
attributes to a dog bite, not to Boyd’s conduct. Furthermore, plaintiff does not allege
that he has any ongoing symptoms or medical conditions as a consequence of being
struck by Boyd. Thus, any injuries that plaintiff sustained as a result of his encounter
with Boyd were minor and support a conclusion that the force used was minor.”).

       There is no evidence that Officers Nass and Richter did anything other than
to attempt to grab Plaintiff while he was fighting with Bruno, pull Plaintiff out of the
water after he surrendered, and place him in handcuffs. (SOF ¶¶ 11, 13.) Officer
Hansen was securing the stolen vehicle and did not witness the search, apprehension,
or arrest of the Plaintiff. (SOF ¶ 15.) Thus, there is no evidence to support Plaintiff’s
claim that these officers used excessive force. Plaintiff’s claim that the officers failed
to intervene to protect him necessarily fails because there is not sufficient evidence
that Officer Pignotti used excessive force. See Farrington v. Smith, 707 F.3d 963,
972 (8th Cir. 2013) (“Thus, [the jury’s determination] that [Officer Smith] did not
use excessive force is fatal to [Farrington’s] claims that the remaining defendants
unconstitutionally failed to intervene.”). In addition, the evidence shows that Officer
Hansen could not have witnessed the alleged used of excessive force.




and 2.5 length in back”).) Plaintiff also specifically alleges that “this atypical brutal
attack began with the K-9 dog biting, then ripping my left ear,” and that he
experienced “excessive pain and ringing in my left ear due to police K-9 bitting [sic]
my ear half way off.” (Filing No. 14, p. 5; Filing No. 1, p. 6.)
                                           17
8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 18 of 25 - Page ID # 341



       In summary, the court concludes that the first prong of the qualified immunity
analysis is satisfied here because Plaintiff has not shown that any Defendant violated
his Fourth Amendment right to be free from excessive force. The undisputed
evidence presented by Defendants shows that their actions in apprehending and
arresting Plaintiff were objectively reasonable under the “tense, uncertain, and
rapidly evolving” circumstances with which they were confronted. See Graham, 490
U.S. at 396-97.

          b. No Clearly Established Law Precluded Defendants’ Actions

       Under the second prong of the qualified immunity analysis, “the plaintiff must
demonstrate the law was clearly established.” Monroe v. Ark. State Univ., 495 F.3d
591, 594 (8th Cir. 2007). “A clearly established right is one that is sufficiently clear
that every reasonable official would have understood that what he is doing violates
that right.” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (internal quotation marks
and citation omitted). The relevant question is whether a reasonable officer would
have fair warning that his conduct was unlawful. Jackson v. Stair, 944 F.3d 704, 711
(8th Cir. 2019).

       A plaintiff must identify either “controlling authority” or “a robust consensus
of cases of persuasive authority” that placed the constitutional question “beyond
debate” at the time of the alleged violation. Kelsay v. Ernst, 933 F.3d 975, 979 (8th
Cir. 2019). “A plaintiff need not always identify a case directly on point, but
controlling authority or a robust consensus of cases of persuasive authority must put
the statutory or constitutional question beyond debate.” Anderson, 934 F.3d at 881
(quoting Swearingen v. Judd, 930 F.3d 983, 987 (8th Cir. 2019)).

       The state of the law should not be examined at a high level of generality.
Kelsay, 933 F.3d at 979. “The dispositive question is whether the violative nature of
particular conduct is clearly established.” Mullenix, 136 S. Ct. at 308 (emphasis in
original; internal quotation marks and citation omitted). “Such specificity is
especially important in the Fourth Amendment context, where ... it is sometimes
difficult for an officer to determine how the relevant legal doctrine, here excessive
force, will apply to the factual situation the officer confronts.” Id. (internal quotation

                                           18
8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 19 of 25 - Page ID # 342



marks omitted). “Use of excessive force is an area of the law in which the result
depends very much on the facts of each case, and thus police officers are entitled to
qualified immunity unless existing precedent squarely governs the specific facts at
issue.” Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018) (per curiam) (internal
quotation marks omitted). “[I]t does not suffice for a court simply to state that an
officer may not use unreasonable and excessive force, deny qualified immunity, and
then remit the case for a trial on the question of reasonableness. An officer cannot
be said to have violated a clearly established right unless the right’s contours were
sufficiently definite that any reasonable official in the defendant’s shoes would have
understood that he was violating it.” City of Escondido, Cal. v. Emmons, 139 S. Ct.
500, 503 (2019) (quoting Plumhoff v. Rickard, 572 U.S. 765, 779 (2014)).

       As of November 2, 2015, there was no controlling authority or “robust
consensus of persuasive authority” to provide Defendants fair warning that the
deployment of Bruno, or the failure to call him off before Plaintiff surrendered,
would violate Plaintiff’s constitutional rights. The Eighth Circuit held in 2004 that
“a jury could properly find it objectively unreasonable to use a police dog trained in
the bite and hold method without first giving the suspect a warning and opportunity
for peaceful surrender,” Kuha, 365 F.3d at 598, but the evidence in the present case
conclusively establishes that Plaintiff was warned and given ample opportunity to
surrender before Bruno was deployed. In a 2007 decision, which held that a city’s
written policy concerning the use of police dogs was lawful on its face, the Eighth
Circuit “assume[d] that employment of canines in ‘arresting known dangerous
criminals’ or in ‘apprehension work’ will sometimes involve using a dog to bite and
hold a suspect, but [held] it is not unconstitutional to use dogs for those purposes.”
Szabla v. City of Brooklyn Park, 486 F.3d 385, 391 (8th Cir. 2007). In another 2007
decision, the Eighth Circuit stated: “In light of Mann’s failure to comply with the
officers’ instructions and warnings, we cannot say that Officer Willett’s use of Rex
in a bite and hold maneuver on Mann’s leg could be considered an unreasonable use
of force for the purpose of bringing the non-compliant [plaintiff] under control.”
Mann, 497 F.3d at 826. The Court did hold in a 2014 unpublished decision that on
the particular facts presented in that case, “a reasonable officer would not think that
redeploying the police dog was a reasonable amount of force.” Smith v. Buck, 564
F. App’x 258 (8th Cir. 2014). “At the point the dog was redeployed [and bit the

                                          19
8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 20 of 25 - Page ID # 343



upper portion of Smith’s left leg, leaving two puncture wounds], Smith had obeyed
Officer Palmquist’s command; Smith was on his knees with his hands in the air; he
was surrounded by many officers with guns drawn and pointed at him; and Officer
Palmquist, who was directing the situation, was preparing to handcuff Smith.” Id.
That obviously is a far different set of facts than what is presented in this case, where
Plaintiff did not surrender until after Bruno made the second apprehension and
Officer Pignotti punched Plaintiff approximately six times. The fact situation here
most closely resembles that of Kuha, in which the Eighth Circuit also concluded as
a matter of law that it was not objectively unreasonable for the dog handler to refuse
to call off the dog until Kuha let go of the dog and put his hands up. The court’s
independent research has not led to the discovery of any case in which a properly
deployed police dog biting a noncompliant, actively resisting suspect for 15-30
seconds was held to be a Fourth Amendment violation.4

       District court judges in this circuit who have had occasion to consider cases
involving the “bite and hold” method of apprehension have dismissed § 1983 claims
based on the second prong of qualified immunity. In Birkeland as trustee for
Birkeland v. Jorgenson, No. CV 17-1149 (DWF/LIB), 2019 WL 1936736 (D. Minn.
May 1, 2019), a police dog was deployed in a one-bedroom apartment and bit the
occupant, who had been hiding in a closet. While finding that a reasonable juror
could conclude that the deployment was not objectively reasonable because the
officers were called to the apartment to conduct a welfare check on the man, who
had a known history of mental health issues, the court ruled that the officers were
entitled to qualified immunity because “Plaintiff has not cited to authority that places


      4
         In Watkins v. City of Oakland, 145 F.3d 1087 (9th Cir. 1998), which is cited
in the Kuha opinion, the Ninth Circuit denied qualified immunity after finding it was
clearly established that “excessive duration of the bite [for up to thirty seconds] and
improper encouragement of a continuation of the attack by officers could constitute
excessive force that would be a constitutional violation.” Id. 1093; see id. at 1090.
“But the court failed to explain why it was clearly established that a thirty-second
bite was excessive under the circumstances (as the correct analysis required).”
Ashford v. Raby, 951 F.3d 798, 804 (6th Cir. 2020). “Thus, Watkins arguably made
the all-too-common error of ‘defin[ing] clearly established law at a high level of
generality.’” Id. (quoting Kisela, 138 S. Ct. at 1152).
                                          20
8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 21 of 25 - Page ID # 344



the question of the use of the police dog in this situation beyond debate.” 2019 WL
1936736, at *7. In Godbold v. Hammons, No. 6:16-CV-06073, 2018 WL 10560770
(W.D. Ark. Oct. 19, 2018), aff'd, 787 F. App’x 359 (8th Cir. 2019), the district judge
found that “no reasonable jury could find that the force involved in the use of [the
police dog] to subdue and apprehend Plaintiff was excessive as the record clearly
shows that Plaintiff [who was stopped for a traffic offense but was being arrested for
suspected possession of drugs] resisted Defendants’ attempts to handcuff him,
refused to follow Defendants; orders, actively attempted to strike and actually struck
a law enforcement animal, and attempted to get away from Defendants. Further, the
record reflects that Plaintiff was never fully handcuffed when [the police dog] was
deployed, was warned that she would be deployed if he did not comply with the
officers’ instructions, and continued to resist after she was deployed, successfully
breaking free of her initial hold.” 2018 WL 10560770, at *8. In addition, the judge
concluded that “[u]nder these facts and existing precedent, … a reasonable police
officer would not believe that using a police dog to subdue Plaintiff would violate
Plaintiff's constitutional right to be free from excessive force.” Id., at *9. And in
Mortensbak v. Butler, 102 F. Supp. 3d 1085 (D.S.D. 2015), “[a]t the time [the police
dog] was deployed, Mortensbak, noticeably drunk, had led Officer Butler on a high-
speed chase through residential areas of Sioux Falls, putting himself, Officer Butler,
Mortensbak’s passenger, and others in the area at risk. When [the dog] was deployed,
Mortensbak was still resisting arrest and appeared to be trying to get the pickup
moving again to resume his flight.” Id. at 1096. The district judge granted
Defendants’ motion for summary judgment after finding that “the use of force,
including the assistance of a police dog to subdue Mortensbak, was objectively
reasonable,” and also determining that “[e]ven if a reasonable jury could find that
Mortensbak’s Fourth Amendment rights had been violated, the second prong of the
qualified immunity doctrine—whether the officers violated a clearly established
right—would shield the Defendants from liability.” Id. at 1096-97.

      There also is no clearly established law that would put Officer Pignotti on
notice that he could not administer blows to Plaintiff’s head in attempting to subdue
Plaintiff. In Taylor v. Holtmeyer, 183 F. Supp. 3d 962 (D. Neb. 2016), an arrestee
brought a § 1983 action against city police officer, alleging that the officer had used
excessive force by holding him around the neck and striking him in the head during

                                          21
8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 22 of 25 - Page ID # 345



a struggle. The plaintiff’s expert opined that the blow to the head created a
substantial risk of serious bodily injury, but, as Judge Gerard observed, “any such
risk was not realized, and it is significant that Taylor suffered only minor injuries.”
Id. at 974. Judge Gerard continued:

      The Court is aware that evidence of only de minimis injury does not
      necessarily foreclose a claim of excessive force under the Fourth
      Amendment. Chambers v. Pennycook, 641 F.3d 898, 906 (8th Cir.
      2011). The appropriate inquiry is whether the force used to effect a
      particular seizure is reasonable. Id. It is logically possible to prove an
      excessive use of force that caused only a minor injury, and the rule
      should focus on whether the force applied is reasonable from the
      perspective of a reasonable officer on the scene at the time the force is
      used. Id. But a de minimis use of force is insufficient to support a claim,
      and it may well be that a plaintiff showing only de minimis injury can
      show only a corresponding de minimis use of force—the degree of
      injury is relevant insofar as it tends to show the amount and type of
      force used. Id. Characterizing the force used here as creating a risk of
      serious injury does not change the fact that Taylor was not significantly
      injured, which suggests in turn that the amount of force actually used—
      regardless of what could have happened—was not particularly
      significant either.

             ***
             The Court is aware of no precedent, and Taylor does not cite the
      Court to any precedent, that puts it “beyond debate” whether Holtmeyer
      acted unreasonably in this case…. The cases cited by Taylor here are,
      in the Court’s view, meaningfully distinguishable, primarily because
      there was evidence in each case that the suspect being taken into
      custody was offering no resistance to the arresting officer, and no
      reason to believe the suspect had a weapon or access to one…. Having
      reviewed the evidence in this case, the Court finds that a reasonable
      officer in Holtmeyer’s position could have seen Taylor’s behavior as
      noncompliance and then resistance, and believed such behavior in close
      proximity to a weapon warranted a use of force. While the Court must
      view the evidence in the light most favorable to Taylor, the Court must
      also afford Holtmeyer “substantial latitude in interpreting and drawing
      inferences from factual circumstances[.]” Meehan v. Thompson, 763
      F.3d 936, 942 (8th Cir.2014) (citation and quotation omitted).
                                          22
8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 23 of 25 - Page ID # 346



 Id. at 974-75. In concluding that the officer was entitled to qualified immunity,
Judge Gerard also examined two Eighth Circuit decisions which were closer on their
facts to Taylor:

             On the other side of the ledger is the Eighth Circuit’s decision in
      Nelson v. County of Wright, in which the Court of Appeals reviewed a
      conclusion that, even viewing the evidence in the light most favorable
      to the plaintiff, an officer’s actions had been objectively reasonable
      when he used potentially deadly force to subdue the plaintiff. 162 F.3d
      986 (8th Cir. 1998). In Nelson, the officer had been informed that the
      plaintiff was suicidal and had been acting violently, and that he had
      taken a number of unknown pills. The plaintiff actively resisted the
      officer’s efforts to arrest him, leading to a struggle in which the plaintiff
      at one point reached for the officer’s gun and then knocked the officer
      down. At some point, the officer struck the plaintiff over the head with
      his baton. After being knocked down a second time, the officer fired his
      gun and wounded the plaintiff. The entire incident lasted less than 3
      minutes. Id. at 988-89. The Eighth Circuit found the officer was entitled
      to qualified immunity, ….

             The Court recognizes that Nelson is distinguishable on some
      points. In particular, the plaintiff in Nelson offered more palpable
      resistance—but, on the other hand, the officer in Nelson used
      correspondingly greater force….

             The Court also notes Smith v. City of Minneapolis, in which an
      officer was dispatched to a domestic dispute after it was reported that a
      man was reportedly armed with a rifle and “ready to fight.” 754 F.3d
      541, 544 (8th Cir. 2014). The responding officer located the suspect
      running outdoors near the scene of the report, but without a rifle. The
      officer drew his weapon and ordered the suspect to the ground. The
      suspect turned to face the officer, with his hands in front of his face and
      his palms down, but did not drop to the ground. The officer approached
      the suspect and attempted to get him to the ground by kicking him in
      the thigh and punching him in the head. The suspect turned and ran, and
      managed to escape by tumbling over a fence. The suspect was
      eventually caught and substantial force was used to subdue him, after
      which it was discovered that he was not breathing, and he died on the
      way to the hospital. Id
                                           23
8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 24 of 25 - Page ID # 347



            The Eighth Circuit found that each of the officers involved was
     entitled to qualified immunity, but it is the first, initial encounter that is
     factually relevant here. The plaintiff in Smith—supported by expert
     opinion testimony—argued that it was unreasonable for the officer to
     approach the suspect and use force when the suspect did not behave
     aggressively and appeared to be trying to surrender. The Court of
     Appeals rejected that argument, reasoning that
        in the “particularized” situation here, an officer attempted to
        effectuate an arrest by ordering the suspect to the ground, that is,
        a large and potentially armed man who was suspected of
        domestic abuse and making threats with a gun. The man refused
        to comply with the officer’s orders. To get this suspect to the
        ground and apply handcuffs in order to control the suspect and
        protect the police and the public, the officer approached the
        suspect and attempted to subdue him with a hit and a kick, not
        deadly force. [The plaintiff] has not cited any case that would
        render the “constitutional question beyond debate” and would
        put [the officer] on notice that such actions during this first
        encounter would violate [the suspect]’s constitutional right to be
        free from unreasonable seizure. [The plaintiff] only cites [the
        expert]’s obviously hindsight-based report, which does not
        constitute clearly established law. Because we do not find any
        clearly established law supporting [the plaintiff]'s claim, and any
        violation is not obvious, [the officer] is entitled to qualified
        immunity for his actions during his initial encounter with [the
        suspect].
     Id. at 547.

            Again, Smith is potentially distinguishable—but, as in Smith,
     Holtmeyer faced a man suspected of domestic abuse and possession of
     a firearm, and it was reasonable for Holtmeyer to conclude that Taylor
     was at least passively resisting Holtmeyer’s attempt to take him into
     custody. Smith is not precisely on point, but it is sufficiently comparable
     to illustrate why Holtmeyer’s conduct was at the very least debatable.
     In light of Nelson and Smith, the Court cannot find that it was “clearly
     established” that Holtmeyer’s use of force was unreasonable in the
     circumstances he faced. See also, e.g., Blazek v. City of Iowa City, 761

                                          24
8:18-cv-00556-RGK-PRSE Doc # 49 Filed: 04/27/20 Page 25 of 25 - Page ID # 348



      F.3d 920, 924 (8th Cir. 2014); Wertish v. Krueger, 433 F.3d 1062,
      1066-67 (8th Cir. 2006).

            In sum, the Court finds that even if it could be said, when the
      evidence is seen in the light most favorable to Taylor, that Holtmeyer’s
      use of force was unreasonable, existing precedent does not place that
      conclusion beyond debate.

Id. at 976-78.

      So, too, in the present case, even if a jury could conclude that the officers’
actions were not objectively reasonable, the question was not beyond debate at the
time of the alleged violation.

                              VII. CONCLUSION

       Because Plaintiff cannot establish that any Defendant violated his Fourth
Amendment right to be free from excessive force, and, in any event, has not shown
that the alleged right was clearly established, Defendants are entitled to qualified
immunity.

      IT IS THEREFORE ORDERED:

      1.     Defendants’ motion for summary judgment (Filing No. 46) is granted,
and this case is dismissed with prejudice.

      2.     Judgment shall be entered by separate document.

      Dated this 27th day of April, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge


                                        25
